Citation Nr: 1723740	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  09-16 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a disability rating in excess of 40 percent for a cervical spine disability.

4.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability prior to February 15, 2016, and 40 percent thereafter.

5.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left upper extremity.

6.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right upper extremity.

7.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

8.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Jill Mitchell-Thein


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in July 2013, he withdrew his hearing request. 

In April 2016, the RO issued a rating decision granting service connection for left ear hearing, which had previously been on appeal after being denied by the RO's October 2008 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Additionally, in the April 2016 rating decision, the RO granted entitlement to total rating based on individual unemployability (TDIU).  The Veteran submitted a notice of disagreement as to the effective date assigned.  A statement of the case was issued in January 2017, but to date, a timely substantive appeal has not been filed.  As such, the Board does not have jurisdiction over the issue.


FINDINGS OF FACT

1.  In February 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his substantive appeal for the claim of entitlement to a disability rating in excess of 10 percent for tinnitus.

2.  Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that his right ear hearing loss had its onset in service.

3.  The preponderance of the evidence shows that the Veteran's cervical spine disability has not resulted in unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine; or incapacitating episodes.

4.  Prior to February 15, 2016, the preponderance of the evidence shows that the Veteran's lumbar spine disability has not resulted in forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.

5.  Since February 15, 2016, the preponderance of the evidence shows that the Veteran's lumbar spine disability has not resulted in unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.

6.  The Veteran's left and right upper extremity radiculopathy disabilities have manifested with no more than subjective complaints of pain that are productive of mild, incomplete paralysis.

7.  The Veteran's left and right lower extremity radiculopathy disabilities have manifested with no more than subjective complaints of pain that are productive of mild incomplete paralysis. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for entitlement to service connection for right ear hearing loss are established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

3.  The criteria for a disability rating in excess of 40 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2016).

4.  The criteria for a disability rating in excess of 20 percent for a lumbar spine disability prior to February 15, 2016, and in excess of 40 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2016).

5.  The criteria for a disability rating in excess of 10 percent for radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.124a, Diagnostic Code 8515 (2016).

6.  The criteria for a disability rating in excess of 10 percent for radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.124a, Diagnostic Code 8515 (2016).

7.  The criteria for a disability rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.124a, Diagnostic Code 8520 (2016).

8.  The criteria for a disability rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.124a, Diagnostic Code 8520 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a correspondence dated in February 2016, the Veteran expressed his intent to withdraw the issue of entitlement to a disability rating in excess of 10 percent for tinnitus.

There remain no allegations of errors of fact or law for appellate consideration with regard to the issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed.

II. Analysis

Neither the Veteran nor his attorney have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It has been indicated that the threshold for normal hearing is between zero and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159  

The Veteran seeks service connection for right ear hearing loss due to exposure to loud noises experienced during active service.  Specifically, the Veteran has asserted that his hearing loss was due to military noise exposure while working as an Construction Engineer.  He has reported noise from M-16 rifles, generators and trucks without use of hearing protection. 

Service treatment records show that an audiological examination dated in April 1972 reflects pure tone thresholds in the Veteran's right ear as 10, 5, 5 and 0 decibels, at 500, 1000, and 2000 and 4000 Hertz respectively.  The Veteran's March 1993 separation examination revealed pure tone thresholds in the Veteran's right ear as 5, 5, 20, 10 and 10 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.

A private audiological examination report dated in January 2007 shows that the Veteran's pure tone thresholds in his right ear were 60, 75, 55, 40 and 35 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  It was noted that the Veteran had moderate-severe mixed low frequency hearing loss.  The Veteran noted having problems understanding conversations with more problems in noise.  He had to ask people to repeat themselves.  He also stated that he needed to turn the television loud and had problems understanding on the telephone.  The private examiner stated that the Veteran's hearing loss may be military related. 

The Veteran was afforded a VA examination in August 2008.  Pure tone thresholds in the Veteran's right ear were measured as 80, 75, 65, 45 and 45 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  The VA examiner noted that the Veteran had severe to moderate reverse slope mixed hearing loss in his right ear.  The VA examiner stated that it was less likely than not that his present hearing loss was the result of service connected noise exposure.  The VA examiner noted that the service medical records indicated that the Veteran's hearing was normal at entry into and at separation from service.  

The Veteran was afforded a VA examination in December 2009.  He reported noise exposure to artillery, explosions, engines and generators with occasional use of hearing protection.  He denied any occupational or recreational noise exposure.  He stated that his hearing loss significantly interfered with his ability to communicate effectively.  Pure tone thresholds in the Veteran's right ear were measured as 65, 65, 70, 50, and 60 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  A diagnosis of severe sensorineural hearing loss in the right ear was provided.  The VA examiner noted that the Veteran's hearing loss had declined in the past 7 years, especially in the extreme low and high frequencies in the right ear.  

The Veteran was afforded a VA examination in April 2010.  He reported that his hearing loss affected his communication abilities regardless of the environment.  Pure tone thresholds in the Veteran's right ear were measured as 65, 75, 60, 55, and 50 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  It was noted that the Veteran had moderately severe sensorineural hearing loss in the right ear.  The VA examiner noted that the Veteran's audiometric pattern was very inconsistent with acoustic trauma (with significant low frequencies involvement, suggestive of the contribution of factors such as sociocusis, nosoacusis, and possibly presbyacusis).  In addition, this audiogram was well beyond the extreme 95 percentile audiogram predicted after 40 years of noise exposure in the low frequencies especially in the right ear.  It was less likely that his hearing loss was due to his military service acoustic trauma.  

The Veteran was afforded a VA examination in June 2014.  He reported that he had trouble in all situations especially distance from a speaker, television, telephone and with background noise.  Pure tone thresholds in the Veteran's right ear were measured as 65, 70, 60, 55, and 55 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  Sensorineural hearing loss in the right ear was noted.  The VA examiner stated that the Veteran's entrance and exit audiograms showed normal hearing sensitivity with no permanent shifts in his right ear.  MOS and his M16 expert badge did indicate that noise exposure was highly probable.  It was therefore at least as likely as not that his current hearing loss was a result of noise exposure while in active duty.  

The Veteran was afforded a VA examination in February 2016.  He reported having trouble hearing in all situations.  Pure tone thresholds in the Veteran's right ear were measured as 65, 70, 70, 65, and 60 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  The VA examiner stated that the Veteran's entrance and exit audiograms showed normal hearing sensitivity with no permanent shifts in his right ear.  It was therefore less likely as not that his current hearing loss was a result of noise exposure while in active duty.  

A current hearing loss disability has been established based on the private and VA examination reports of record.  See 38 C.F.R. § 3.385.  The Board finds the Veteran experienced exposure to loud noise during service as this is consistent with his military occupational specialty.  The only question remaining is whether the evidence establishes a causal connection between the current disability and in-service noise exposure.

In view of the totality of the evidence, the Board finds that the Veteran's right ear hearing loss had its onset in service.  The Board is mindful of the negative August 2008, December 2009, April 2010 and February 2016 VA examination reports; however, those opinions only serve to place the medical evidence in a state of relative equipoise with the private medical opinion provided in January 2007 and the June 2014 VA examination report.

While it is beyond the Board's competence to determine whether there was a significant threshold shift between the audiological examination provided upon enlistment and the audiological examination for separation from service, VA has already conceded noise exposure during military service and the Veteran has already been service connected for left ear hearing loss which has a similar history to it.  

As such, after resolving reasonable doubt in the Veteran's favor, service connection is warranted for right ear hearing loss.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's cervical spine disability is evaluated as 40 percent disabling.  His lumbar spine disability is evaluated as 20 percent disabling prior to February 15, 2016, and 40 percent thereafter.  Both cervical and lumbar spine disabilities have been rated under Diagnostic Code 5237 for "lumbosacral or cervical strain."  38 C.F.R. § 4.71a.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less or for favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

A.  Cervical Spine

As noted above, the Veteran's cervical spine disability is evaluated as 40 percent disabling.

The Veteran was afforded a VA examination in November 2009.  He reported moderate, daily pain in his neck that traveled to his fingers.  He noted moderate, daily stiffness in his shoulders.  It was noted that he ambulated with a cane and that his gait was abnormal.  He could walk a half mile and/or for 20-30 minutes.  

Upon examination, the Veteran's cervical spine range of motion for forward flexion was to 45 degrees.  The Veteran's range of motion for cervical extension was to 45 degrees.  The Veteran's left and right lateral flexions were to 45 degrees, each.  His left and right lateral rotations were to 80 degrees, each.  Pain and tenderness of the cervical spine was noted.  There was no change to the measurements on repetitive use.  Pain and lack of endurance was noted after repetitive use.  His position of the head, curvatures of the spine, and symmetry in appearance and rhythm of the spinal motion were normal.  There was no ankylosis of the cervical spine found.  No signs of IVDS were found.  No incapacitating episodes during the last 12 months were reported.  

The Veteran was afforded a VA examination in April 2010.  He noted having cramps in neck when he moved.  He noted daily, constant, moderate dull pain, which radiated to his upper extremities.  The Veteran noted being able to stand for 15-30 minutes and walk 1/4 of a mile.  Weekly, severe flare-ups which lasted for hours after precipitating factors of lifting, rotation, and bending were noted.  

Upon examination, the Veteran's cervical spine range of motion for forward flexion was to 40 degrees.  The Veteran's range of motion for cervical extension was to 35 degrees.  The Veteran's left lateral flexion was to 35 degrees.  The Veteran's right lateral flexion was to 30 degrees.  His left lateral rotation was to 70 degrees.  His right lateral rotation was to 50 degrees.  Pain was noted on motion.  After repetitive use, the Veteran's forward flexion was to 60 degrees.  The Veteran's range of motion for cervical extension was to 30 degrees.  His left lateral rotation was to 60 degrees.  His right lateral rotation was to 45 degrees.  No change was found for the left and right lateral flexion measurements.  His posture and head position were noted as normal.  No kyphosis, lumbar lordosis, scoliosis or reverse lordosis were noted.  No spasms, atrophy or weakness were noted.  Guarding, pain on motion and tenderness were found.  He did not have ankylosis of the cervical spine.  

The Veteran was afforded a VA examination in September 2012.  Flare-ups were not reported.  

Upon examination, the Veteran's cervical spine range of motion for forward flexion was to 45 or greater degrees.  No objective evidence of pain was noted.  The Veteran's range of motion for cervical extension was to 30 degrees.  Pain began at 20 degrees.  The Veteran's left and right lateral flexions were to 30 degrees, each.  No objective evidence of pain was noted for each side.  His left and right lateral rotation was to 60 degrees, each.  Pain began at the endpoint for each side.  There was no change to the measurements on repetitive use.  Functional loss or impairment was found to be less movement than normal and pain on movement.  No localized tenderness or pain to palpation or guarding or muscle spasms were noted.  No neurological abnormalities were found.  No signs of IVDS were found.  

The Veteran was afforded a VA examination in February 2016.  He reported that he could barely turn his head while driving.  Flare-ups were not reported.  

Upon examination, the Veteran's cervical spine range of motion for forward flexion was to 30 degrees.  The Veteran's range of motion for cervical extension was to 30 degrees.  The Veteran's left and right lateral flexions were to 15 degrees, each.  His left and right lateral rotation were to 30 degrees, each.  Pain was noted for all movements.  On repetitive use, the Veteran's forward flexion was to 25 degrees.  The Veteran's range of motion for cervical extension was to 25 degrees.  The Veteran's left and right lateral flexions were 10 degrees, each.  His left and right lateral rotation were to 25 degrees, each.  Functional loss of pain, weakness and fatigability were noted.  It was noted that the Veteran's muscles at the base of the cervical spine were stiffened.  Tenderness with palpation was also noted.  Ankylosis was not found.  No neurological abnormalities were found.  No signs of IVDS were found.  

After review of the evidence, the Board finds that a rating in excess of 40 percent for a cervical spine disability is not warranted.  Under the General Rating Formula for Diseases and Injuries of the Spine, to warrant a 50 percent disability rating, the evidence must establish unfavorable ankylosis of the entire thoracolumbar spine and to warrant a 100 percent disability rating the evidence must establish unfavorable ankylosis of the entire spine.

While the evidence of record shows that the Veteran has limited range of motion, with pain, there is no indication that the Veteran's service-connected cervical spine disability has manifested with unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  The VA examination reports noted above found no signs of ankylosis in any area of the spine.  As a 40 percent rating is the maximum evaluation assignable for limitation of motion, a higher rating based on pain cannot be established.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has also considered whether a higher rating is warranted under an alternate diagnostic code.  Under the IVDS Formula, a 60 percent disability rating may be assigned for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  None of the VA examination reports reflect that the Veteran had incapacitating episodes. 

As noted previously, neurological manifestations of the cervical spine may be separately rated under an appropriate diagnostic code.  The Veteran is service-connected for radiculopathy of the left and right upper extremities.  The separate ratings will be discussed later in the decision.

In sum, the Board finds that at no time during the pendency of this claim has the Veteran's cervical spine disability warranted a rating in excess of 40 percent.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved; and an increased rating is not warranted.

B.  Lumbar Spine 

As noted above, the Veteran's lumbar spine disability is evaluated as 20 percent disabling prior to February 15, 2016, and 40 percent thereafter.

The Veteran was afforded a VA spine examination in November 2009.  He reported moderate, daily pain in his back that traveled to his toes.  It was noted that he ambulated with a cane and that his gait was abnormal.  He could walk a half mile and/or for 20-30 minutes.  

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 60 degrees.  His extension was to 30 degrees.  His left and right lateral flexion were to 30 degrees, each.  His left and right lateral rotation were to 30 degrees, each.  Pain, tenderness and abnormal movement of the thoracolumbar spine were noted.  There was no change to the measurements on repetitive use.  Pain, fatigue and lack of endurance were noted after repetitive use.  No evidence of muscle spasms were noted.  It was reported that the Veteran did not suffer from bowel, bladder or erectile dysfunction.  No signs of IVDS were found.  No incapacitating episodes during the last 12 months were noted.  
  
The Veteran was afforded a VA examination in April 2010.  He reported that his back was getting worse with prolonged sitting, standing and walking.  He stated that the only way he felt comfortable was by lying down.  He noted daily, constant, moderate dull pain, which radiated to his lower extremities.  The Veteran noted being able to stand for 15-30 minutes and walk 1/4 of a mile.  Weekly, severe flare-ups which lasted for hours after precipitating factors of lifting, rotation and bending were noted.  

The VA examiner noted that the Veteran's range of motion could not be tested.  The Veteran stated that his pain in his lower back was severe.  No spasms, atrophy or weakness were noted.  Guarding, pain on motion and tenderness were noted.  No lumbar spine ankylosis was found.  No erectile dysfunction or urinary incontinence were reported.

The Veteran was afforded a VA examination in September 2012.  Flare-ups were not reported.  

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 75 degrees.  Painful motion began at 60 degrees.  His extension was to 20 degrees.  Painful motion began at 10 degrees.  His left and right lateral flexion were to 20 degrees, each.  Painful motion began at the endpoint.  His left and right lateral rotation were to 30 degrees or greater, each.  Painful motion began at 20 degrees, each.  There was no change to the measurements on repetitive use.  Functional loss or impairment was found to be less movement than normal and pain on movement.  Guarding and/or muscle spasms were present, but did not result in abnormal gait or spinal contour.  No neurological abnormalities were found.  No signs of IVDS were found.  No incapacitating episodes in the past 2 months were reported.  

The Veteran was afforded a VA examination in February 2016.  He reported pain that was present all the time.  He stated that he could not bend, stand or sit for too long.  Flare-ups were not reported.  

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 40 degrees.  His extension was to 10 degrees.  His left lateral flexion was to 10 degrees.  His right lateral flexion was to 15 degrees.  His left and right lateral rotation were to 10 degrees, each.  Pain was noted for all movements, except for left and right lateral rotations.  Mild tenderness was noted.  On repetitive use, the Veteran's forward flexion was to 30 degrees.  His extension remained the same.  His left and right lateral flexion were to 10 degrees, each.  His left and right lateral rotation were to 10 degrees, each.  Functional loss or impairment was found to be pain, fatigue weakness and incoordination.  It was noted that the Veteran had tense muscles when palpated in his lower back.  Tenderness with palpation was also noted.  The Veteran's antalgic gait was due to muscle guarding.  Less movement than normal, disturbance of locomotion, interference with sitting and standing were noted.  Ankylosis was not found.  No neurological abnormalities were found.  No signs of IVDS were found.

Prior to February 15, 2016

The Board finds that a rating in excess of 20 percent for a thoracolumbar spine disability is not warranted for this period on appeal.  Under the General Rating Formula for Diseases and Injuries of the Spine, to warrant a 40 percent disability rating, the evidence must establish that the Veteran's forward flexion is 30 degrees or less or that favorable ankylosis of the entire thoracolumbar spine has been found.  

A review of the evidence shows that while the Veteran's range of motion is limited, forward flexion was no worse than 60 degrees, with pain, during this period on appeal.  There was also no ankylosis found upon any examination.  As a 40 percent rating is the maximum evaluation assignable for limitation of motion, a higher rating based on pain cannot be established.  See Johnston, 10 Vet. App. 80.

Even considering additional functional limitation due to pain, fatigue lack of endurance and less movement than normal as reported at the November 2009 and September 2012 VA examinations, the overall evidence is found to be appropriately contemplated in the 20 percent evaluation.  See Deluca, 8 Vet. App. 202.

The evidence does not reflect that the Veteran suffered from incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The November 2009 and September 2012 VA spine examination reports indicate that the Veteran did not have any incapacitating episodes.  In addition, the VA examination reports do not reflect that the Veteran suffered from bowel, bladder or erectile dysfunction, or urinary incontinence during this period on appeal.  As such, the evidence of record does not warrant an increased rating under the IVDS Formula.

As noted previously, neurological manifestations of the thoracolumbar spine may be separately rated under an appropriate diagnostic code.  The Veteran is service-connected for radiculopathy of the left and right lower and upper extremities.  

Since February 15, 2016

The Board finds that a rating in excess of 40 percent disabling is not warranted for this period on appeal.  Under the General Rating Formula for Diseases and Injuries of the Spine, to warrant a 50 percent disability rating under the General Rating Formula, the evidence must establish that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.

A review of the evidence for this period on appeal shows that the Veteran's lumbar spine is not ankylosed as the Veteran retains motion.  The February 2016 VA examination reports shows that the Veteran's forward flexion was to 30 degrees, with pain.  Further, the VA examiner expressly found no ankylosis.

Similar to the earlier rating period, incapacitating episodes due to IVDS have not been shown.  Under the IVDS Formula, a 60 percent disability rating may be assigned for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  The report from the February 2016 VA examination does not show that incapacitating episodes were noted. 

In sum, the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent prior to February 15, 2016, and in excess of 40 percent, thereafter, for the Veteran's service-connected lumbar spine disability; there is no doubt to be resolved; and increased ratings for both periods on appeal are not warranted.

C.  Radiculopathy 

The Veteran is currently rated at 10 percent disabling for radiculopathy of the left and right upper extremities and 10 percent disabling for radiculopathy of the left and right lower extremities.  

The service-connected radiculopathy of the left and right upper extremities are each rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Diagnostic Code 8515 relates to impairments of the median nerve and provides that a 10 percent disability evaluation is assigned for mild, incomplete paralysis of the median nerve of the minor or major hand.  A 20 percent evaluation is warranted for moderate, incomplete paralysis of the minor hand, and a 30 percent disability evaluation is contemplated for moderate, incomplete paralysis of the major hand.  A 40 percent evaluation is warranted for severe, incomplete paralysis of the minor hand, and a 50 percent evaluation is contemplated for severe, incomplete paralysis of the major hand.  A 60 percent evaluation is contemplated for complete paralysis of the minor hand, and a 70 percent evaluation is contemplated for complete paralysis of the major hand.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  The Veteran in this case is right-handed, as noted in the April 2010 VA examination report. 

The service-connected radiculopathy of the left and right lower extremities right are each rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  This section assigns ratings based upon complete or incomplete paralysis of the lower extremities.  Under Diagnostic Code 8520 when there is incomplete paralysis of the sciatic nerve a 10 percent rating is assigned for mild impairment, a 20 percent rating is assigned for moderate impairment, a 40 percent rating is assigned for moderately severe impairment, and a 60 percent rating is assigned for severe impairment with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Left Upper Extremity and Right Upper Extremity

The Veteran was afforded a VA examination in November 2009.  He noted moderate, daily weakness in his upper extremities.  Upper extremity motor and sensory functions were noted as normal.  

The Veteran was afforded a VA examination in April 2010.  He noted daily, constant, moderate dull pain, which radiated to his upper extremities.  He stated that his upper extremities had less strength and that he experienced numbness with lifting.  The Veteran's sensory examination showed normal results for vibration and position senses, bilaterally.  Pain and light tough showed impaired results, bilaterally.  No evidence of bilateral upper extremity neuropathy was noted.  Radiculopathy of the upper extremities was not found. 

The Veteran was afforded a VA examination in September 2012.  The Veteran's muscle strength and sensory results were normal.  No muscle atrophy was found.  No signs or symptoms due to radiculopathy or radicular pain were found.  

The Veteran was afforded a VA examination in February 2016.  The Veteran's muscle strength showed active movement against some resistance.  His sensory results were normal.  No muscle atrophy was found.  No radicular pain or signs or symptoms due to radiculopathy were found.  

Based upon the evidence, the Board finds that the assignment of a 10 percent rating for each upper extremity is proper.  Under Diagnostic Code 8515, the Veteran's radiculopathy would have to result in moderate, incomplete paralysis of the minor hand to warrant a 20 percent disability rating, and moderate, incomplete paralysis of the major hand to warrant a 30 percent disability rating.  Although there is evidence of decreased sensation to light touch and pain, the evidence does not reflect a moderate degree of functional impairment from radiculopathy in either upper extremity.  None of the VA examinations found objective findings of radiculopathy.  In addition, none of the VA examinations showed muscle atrophy in the left or right upper extremity.  In the absence of more severe neurologic impairment, the criteria for higher ratings are not met as it relates to either the left and right upper extremity.

Left Lower Extremity and Right Lower Extremity

The Veteran was afforded a VA spine examination in November 2009.  He noted moderate, daily weakness in his lower extremities.  He also noted moderate, daily stiffness in his knees.  Lower extremity motor and sensory functions were noted as normal.  

The Veteran was afforded a VA examination in April 2010.  He noted daily, constant, moderate dull pain, which radiated to his lower extremities.  Radiculopathy of the lower extremities was not found.  No evidence of bilateral lower extremity neuropathy was noted.  

The Veteran was afforded a VA examination in September 2012.  The Veteran reported radiating pain in his right lower extremity.  The Veteran's muscle strength and sensory results were normal.  No muscle atrophy was found.  No signs or symptoms due to radiculopathy or radicular pain were found.

The Veteran was afforded a VA examination in February 2016.  The Veteran's muscle strength showed active movement against some resistance.  His sensory results were normal.  No muscle atrophy was found.  Radicular pain, noted as mild and constant, was found in the Veteran's left lower extremity.  Mild paresthesias was also noted in the Veteran's left lower extremity.  

Given this evidence, the Board finds the 10 percent rating currently assigned to be proper.  To warrant a 20 percent rating under Diagnostic Code 8520, the Veteran's service-connected bilateral lower extremity radiculopathy would have to result in moderate incomplete paralysis.  While the February 2016 VA examination report shows that radicular pain and paresthesias were found in the Veteran's left lower extremity, it was noted as mild.  None of the VA examinations showed muscle atrophy in the left or right lower extremity.  In the absence of more severe neurologic impairment, the Board finds that his left and right lower extremity disabilities more closely approximates the mild incomplete paralysis described by the 10 percent rating rather than the moderate paralysis required for a 20 percent rating.  


ORDER

Entitlement to a disability rating in excess of 10 percent for tinnitus is dismissed.

Entitlement to service connection for right ear hearing loss is granted. 

Entitlement to a disability rating in excess of 40 percent for a cervical spine disability is denied.

Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability prior to February 15, 2016, and 40 percent thereafter, is denied.

Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left upper extremity is denied.

Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right upper extremity is denied.

Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


